PER CURIAM.
This cause coming before the Court on default of the appellant in failing to make deposit covering estimated expense to'f printing transcript of record as required by Rule 19 of the Rules of this Court, and it appearing from the files that appellant’s counsel have been notified that such default would be called to the Court’s attention on this date, and no response to such notice having been received, ordered appeal here*862in dismissed for failure of appellant to make deposit as required by Rule 19 of the Rules of this Court, that a judgment be filed and entered accordingly, and that mandate of this court in this cause issue forthwith.